                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA
                                                            Case No. 2:14-cr-74
       V.

                                                            JUDGE ALGENON L. MARBLEY
FATMA H. ALI,

               Defendant.


                                             ORDER


       This matter comes before the Court on the United States's Motion to Dismiss Indictment.

(ECFNo. 78). The prosecution explains that the defendant has been a fiigitive since May 2,2014

and has never been located; further, evenif the defendant were foimd, locating witnesses to

prosecute the case would likely be difficult. Accordingly, the United States moves, pursuant to

Rule 48(a) of the Federal Rules of Criminal Procedure for leave of court to dismiss the

indictment.

       Rule48(a) provides, in relevant part, that"[t]he government may, with leave of court,

dismiss an indictment, information, or complaint." Fed. R. Crim. P. 48(a). Courts construing this
rulehaveheld that trial courts havelimited discretion to deny a Rule 48(a) motion absent bad

faithor indications of bad faith on the part of the prosecution. See United States v. Smith, 55 F.3d

157,159 (4th Cir. 1995) (holding trial courts have little discretion); UnitedStates v. Palomares,

119F.3d 556,558 (7th Cir. 1997) (a presumption that the prosecutor acts in good faith when

seeking a dismissal without prejudice); United States v. HSBC Bank USA, N.A., 863 F.3d 125,

141 (2d Cir. 2017) (Rule 48 motions not made in bad faith and not contrary to public interest

must be granted). The requirement to seek leave ofcourt is "apparently to protect a defendant

againstprosecutorial harassment, e.g. charging, dismissing, and recharging, when the
Government moves to dismiss an indictment over the defendant's objection." Rinaldi v. United

States, 434 U.S. 22, n. 15 (1977). When a trial court grants the prosecution's Rule 48(a) motion,

such a dismissal is ordinarily "without prejudice to the government's right to reindict for the

same offense, unless the contrary is expressly stated." United States v. Ortega-Alvarez, 506 F.2d

455,458 (2d Cir. 1974), cert, denied, 421 U.S. 910 (collecting cases). See also United States v.

Clay, 481 F.2d 133 (7th Cir. 1973), cert, denied4\4 U.S. 1009.

       This Court finds that this Rule 48(a) motion does not rest on Constitutional groimds and

that there is no indication the motion is contrary to the public interest or made in bad faith.

Accordingly, the United States's Motion is GRANTED. This case is hereby DISMISSED for

want of prosecution. This dismissal is without prejudice.



       IT IS SO ORDERED.


                                                   si Aleenon L. Marblev
                                               ALGENON L. MARBLEY
                                               UNITED STATES DISTRICT JUDGE
DATED: June 3,2019
